Field, C. J.
An attempt has been made to distinguish this case from Amory v. Meredith, 7 Allen, 397, Willard v. Ware, 10 Allen, 263, Bangs v. Smith, 98 Mass. 270, Sewall v. Wilmer, 132 Mass. 131, and Cumston v. Bartlett, 149 Mass. 243, but the distinctions pointed out do not seem to us to affect the rule established by those cases. In Cumston v. Bartlett, 149 Mass. 243, 248, it is said in the opinion: “ The general rule is now well established in this Commonwealth, that a general residuary devise will operate as an execution of a power to dispose of property by will, unless there is something to show that .such was not the testator’s intention.” In Sewall v. Wilmer, 132 Mass. 131, 134, it is said in the opinion: “ But in this Commonwealth the decisions in England since our Revolution and before the St. of *957 Will. IV. & 1 Vict. c. 26, § 27, have not been followed; the court has leaned toward the adoption of the rule, enacted by that statute .as to wills thereafter made in England, namely, that a general devise or bequest should be construed to include any real or personal estate of which the testator has a general power of appointment, unless a contrary intention should appear by his will,” etc. The order must be,

Decree affirmed.